Citation Nr: 1218412	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  04-30 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from July 1974 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In December 2007, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.  In July 2009, the Board denied entitlement to service connection for a respiratory disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2010 Joint Motion for Remand (JMR), the Court, in an August 2010 Order, vacated the Board's July 2009 decision and remanded the matter to the Board.  In December 2010, the Board again remanded the claim to the AOJ for additional development and to comply with the JMR.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  The Veteran asserts that he has a respiratory disorder as a result of his active military service.  He characterized the claimed disability as bronchitis and he maintains that the current condition is related to service.  

The Veteran's service treatment records show that he was treated for bronchitis during service.  In August 1974, he was put on a 7-day temporary profile for bronchitis.  In September 1974, the Veteran was seen again for a history of bronchitis.  He was also assessed with an upper respiratory infection and/or bronchitis in November 1974.

Although the Veteran was treated for bronchitis during service, the post-service medical records are devoid of a diagnosis of bronchitis.  Private treatment records and records from the VA Medical Centers (VAMC) in Mountain Home, Tennessee, and the VA Outpatient Clinic (VAOPC) in Knoxville, Tennessee, do not show treatment for bronchitis.

In July 2003, the Veteran underwent VA examination in connection with the claim.  The examiner noted that the Veteran had moderate nonspecific decrease in expiratory air flow shown on PFT (pulmonary function testing).  However, the examiner did not identify any specific diagnosis of a respiratory disorder.  On the other hand, the examiner did give the opinion that it is likely that the Veteran's initial treatment for bronchitis in 1974 was indeed a manifestation of his later problems.

In November 2008, a VA physician interpreted a March 2008 PFT.  There was no evidence of obstructive lung disease and there was normal total lung capacity.  However, mild reduced DLCO (diffusion capacity of the lung for carbon monoxide) was noted.  The VA physician also failed to provide a specific diagnosis of any respiratory disorder and did not provide any opinion as to its origin or etiology.

In December 2010, the Veteran underwent additional VA respiratory examination pursuant to the Board's December 2010 remand.  The VA examiner's opinion was dissimilar from the other reports as he attributed the Veteran's current expiratory ventilatory defect to systemic lupus.  The examiner gave the opinion that it is less likely than not that the Veteran's in-service bronchitis is related to his current problems.

The timeframe of the initial diagnosis of systemic lupus erythematosus is unclear based on the present record.  However, a November 2008 VA treatment record lists systemic lupus erythematosus in the Veteran's problem medical history.  Notably, systemic lupus erythematosus is listed in the Rating Schedule section of infectious diseases, immune disorders, and nutritional deficiencies.  See 38 C.F.R. § 4.88b, Diagnostic Code 6350 (2011).  Nevertheless, the December 2010 VA examiner related the Veteran's current respiratory complaints to systemic lupus.

The Court has addressed the scope of filed claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including:  (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  Id. at 5.  

When the Veteran filed his claim in March 2003, he specifically identified "bronchitis" as the claimed disability.  As noted previously, the evidence of record simply does not show that he currently has bronchitis or has had bronchitis at any point during the pendency of the claim.  In any case, the Board has properly characterized the scope of the claim under Clemons as one pertaining to a "respiratory disorder" that encompasses the Veteran's description, symptoms, and information and the claims file.  Based on the December 2010 VA examination, systemic lupus is contemplated in the claim.

As noted previously, the December 2010 VA examiner found that the Veteran's in-service bronchitis was not related to his current problems.  However, the examiner did not provide an express opinion as to whether the Veteran's systemic lupus had its clinical onset during, or is otherwise related to, his active service.  The examiner only indicated that the Veteran had a current diagnosis of systemic lupus.  The Board's December 2010 remand instructed the examiner to provide a medical nexus opinion for all identified respiratory disorders.  This instruction was specifically set forth to comply with the July 2010 JMR and to ensure compliance with the Board's December 2007 remand instructions.

The Court has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Moreover, the Court has held that once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Therefore, the Board finds that the claim must be remanded to the AOJ so that the Veteran may be afforded another VA respiratory examination and an adequate opinion may be obtained.

The Veteran's Virtual VA folder also contains references to evidence that is not present in the paper claims file or in Virtual VA.  This evidence includes private treatment records from Dr. G. Russell, dated through December 2011.  The paper claims file contains records form Dr. Russell only dated through December 2008.  Additionally, some of the VA treatment records contained in the Virtual VA folder were associated with the folder subsequent to the AOJ's most recent adjudication of the claim in a January 2012 SSOC.  

Records from Dr. Russell may be relevant to the issue on appeal and may contain crucial evidence in deciding the appeal.  At this juncture, although VA is moving toward a virtual system, it is not in place for all Veterans.  This Veteran's claims file is a paper file.  As such, the record is incomplete and the Board has an obligation to base its decision on a review of the complete record.  Therefore, the Board finds that a remand is necessary to associate with the claims file any records referred to in Virtual VA or in any temporary file that may have been created.  See 38 C.F.R. § 19.7 (2011) (decisions of the Board are based on a review of the entire record).   Moreover, on remand, the AOJ will have an opportunity to consider in the first instance the additional VA treatment records that were added to the Virtual VA folder subsequent to the most recent SSOC.

Next, it appears that the Veteran continues to receive regular treatment at the Mountain Home and Knoxville VA facilities.  Updated treatment records dated since March 2012 should be obtained in light of the remand.  Also, although many VA records have been obtained, there is a February 2004 to July 2008 gap in the records.  Those records should also be obtained on remand as they may shed more light on the onset of the Veteran's systemic lupus.

Lastly, a December 2011 VA treatment record reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Although the potential relevance of the records is unknown, the Court has indicated that obtaining SSA records have relevance in that the evidence may provide a more accurate medical history.  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Consequently, the SSA records may ultimately contain evidence relevant to the claim on appeal.  Therefore, records should be requested from SSA on remand.

Accordingly, this case is REMANDED for the following actions:

1.  Locate and associate with the claims file any temporary folders that are being maintained at the RO or the AMC on behalf of the Veteran.  Additionally, for any records currently referred to in Virtual VA that are not in the claims file, associate the records with either the paper claims file or Virtual VA .  The records must include the private treatment records from Dr. Russell dated through December 2011.

2.  Obtain the Veteran's more recent treatment records (dated since March 2012) from the Mountain Home and Knoxville VA facilities and associate the records with the claims folder.  Also, obtain his VA treatment records dated from February 2004 to July 2008.

3.  Make arrangements to request and obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

4.  Notify the Veteran of the results of the record requests.  If records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e).

5.  Thereafter, schedule the Veteran for an appropriate VA examination by a physician to determine the nature and etiology of any currently present respiratory disorder.  The claims folder, to include a copy of this remand, must be made available and reviewed by the examiner in conjunction with the examination.  Any indicated studies, including PFTs, should be performed.

Based upon the examination results and a review of the claims folder, the examiner should provide the diagnoses of all current respiratory disorders found to be present.  This should include consideration of systemic lupus, which is seen in the record.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disorder and/or systemic lupus had its clinical onset during active service or is related to any in-service disease, event, or injury.  Consideration should be given to the documented in-service treatment for bronchitis.  An opinion should be provided for each identified respiratory disorder.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

7.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

